                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 DARRELL WAYNE BUMPAS,                             )
                                                   )
         Petitioner,                               )
                                                   )
 v.                                                )    NO. 3:20-cv-00999
                                                   )
 WARDEN KEVIN GENOVESE,                            )    JUDGE CAMPBELL
                                                   )
         Respondent.                               )


                                  MEMORANDUM AND ORDER

        Respondent filed a Motion to Dismiss this habeas case on February 25, 2021 (Doc. No.

12), based on Petitioner’s failure to exhaust all claims of the Amended Petition under 28 U.S.C.

§ 2254, some of which the Amended Petition appears to concede remain pending before the

Tennessee Court of Criminal Appeals on post-conviction review. (See Doc. No. 11 at 9–10, 14–

18.) Respondent further asserts that, “given the pending status of Petitioner’s post-conviction

proceedings, Respondent is unable to withdraw the complete state record at this time” and so “is

unable to satisfy [Habeas] Rule 5 . . . and this Court’s February 12, 2021 order requiring the filing

of the complete state-court record.” (Doc. No. 13 at 3.) The Court granted Petitioner’s subsequent

motion for an extension of his deadline to respond to the Motion to Dismiss, until April 26, 2021,

effectively. (See Doc. No. 18.)

        On April 13, 2021, Petitioner filed a Motion to Compel Respondent’s compliance with

Habeas Rule 5 and this Court’s February 12 Order (Doc. No. 19), asserting that “[w]ithout the

material, state court records submitted in this case,” and with only Respondent’s “hearsay

allegation” as to the status of the state court appeal, the Court cannot rule on the Motion to Dismiss

without prejudicing Petitioner. (Id. at 3–4.)



      Case 3:20-cv-00999 Document 22 Filed 04/28/21 Page 1 of 4 PageID #: 588
        Three days later, on April 16, Petitioner filed his Response to the Motion to Dismiss. (Doc.

No. 20.) Petitioner asserts in his Response that his appointed post-conviction counsel, despite

representing Petitioner for two-and-a-half years, has raised only one issue before the Tennessee

Court of Criminal Appeals on post-conviction appeal: the ineffective assistance of trial counsel.

(Doc. No. 20 at 3–4.) Although his Amended Petition before this Court includes the claim of trial

counsel’s ineffectiveness or “misconduct” (Doc. No. 11 at 17), Petitioner maintains that none of

his seven habeas claims are being pursued in the matter pending before the Court of Criminal

Appeals. (Doc. No. 20 at 4.) In any event, because “the state courts[’]s judges ha[ve] had ample

and countless opportunities to correct these (7) seven clear errors” (id. at 4), Petitioner argues that

this action should proceed despite the pendency of his post-conviction appeal.

        To begin with, the parties recognize (see Doc. Nos. 13, 13-2; Doc. No. 20 at 10–12)––and

the Court takes judicial notice––that the electronic docket of the Tennessee Court of Criminal

Appeals shows that Petitioner’s post-conviction appeal remains pending, awaiting oral argument

on    June    8,   2021,     after   briefing    was     completed     on     February     23,   2021.

https://www2.tncourts.gov/PublicCaseHistory/CaseDetails.aspx?id=79566&Party=True                   (last

visited Apr. 28, 2021). The current unavailability of the complete state court record is thus

confirmed, and Petitioner’s Motion to Compel its production (Doc. No. 19) is therefore DENIED.

        As to the propriety of proceeding with this action, the Court generally “will not entertain

a petition for writ of habeas corpus unless the petitioner has first exhausted all available state court

remedies for each claim in his petition.” Fuller v. Tennessee, No. 3:09-0394, 2009 WL 2850695,

at *3 (M.D. Tenn. Aug. 29, 2009) (citing Hamm v. Saffle, 300 F.3d 1213, 1216 (6th Cir. 2002));

see Rose v. Lundy, 455 U.S. 509, 522 (1982) (“[B]ecause a total exhaustion rule promotes comity

and does not unreasonably impair the prisoner’s right to relief, we hold that a district court must



                                                   2

     Case 3:20-cv-00999 Document 22 Filed 04/28/21 Page 2 of 4 PageID #: 589
dismiss habeas petitions containing both unexhausted and exhausted claims.”). While exhaustion

is not a jurisdictional requirement, it is nonetheless strictly enforced as a matter of comity between

the state and federal government, to give the state an initial opportunity to consider the federal

constitutional claims of its prisoners. Fuller, 2009 WL 2850695, at *3 (citing Granberry v. Greer,

481 U.S. 129 (1987)). Thus, as a condition precedent to seeking federal habeas corpus relief, a

petitioner is required to fairly present his claims to the highest state court available, which in

Tennessee is the Court of Criminal Appeals. Id. (citing, e.g., Rose, 455 U.S. at 509, and Adams v.

Holland, 324 F.3d 838 (6th Cir. 2003)); see also Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012)

(“Proper exhaustion requires that a petitioner present every claim in the federal petition to each

level of the state courts, including the highest state court to which the petitioner is entitled to

appeal.”). Where a habeas petitioner has failed to do so, dismissal of the petition is generally

required, Coleman v. Thompson, 501 U.S. 722, 731 (1991), unless the purposes of the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) would be best served by holding

the petition in abeyance. Rhines v. Weber, 544 U.S. 269, 276 (2005). 1 That said, “stay and

abeyance should be available only in limited circumstances[,] . . . when the district court

determines there was good cause for the petitioner’s failure to exhaust his claims first in state

court.” Id. at 277.

        Attached to Petitioner’s Response to the Motion to Dismiss is his post-conviction counsel’s

appellate brief. (Doc. No. 20 at 13–22.) The brief raises the issue of trial counsel’s ineffectiveness

by reference to his failure to preserve Petitioner’s right to a jury trial and his failure to adequately


1
         On April 26, 2021, Petitioner filed a “Memorandum of Law in Support of Petitioner’s Petition for
Writ of Habeas Corpus.” (Doc. No. 21.) In this Memorandum, Petitioner opposes Respondent’s Motion to
Dismiss by reference to the concurring and dissenting opinions in Rose v. Lundy, which decried the
majority’s imposition of a total exhaustion rule. Although exception to the pre-AEDPA rule of Rose may
be justified where the purposes of that statute require it, see Rhines, supra, Petitioner’s reliance on Rose’s
dissenting opinions is clearly misplaced.
                                                      3

    Case 3:20-cv-00999 Document 22 Filed 04/28/21 Page 3 of 4 PageID #: 590
communicate with Petitioner. (Id. at 20–21.) In his Amended Petition before this Court, Petitioner

asserts both the denial of his right to a jury trial and the failure of trial counsel to communicate

with him. (Doc. No. 11 at 8, 17.) It is thus evident that Petitioner has not exhausted all claims of

his Amended Petition. He is currently in the process of exhausting his state post-conviction

remedies and has not presented any reason to believe that those remedies will be ineffective or

inadequate to redress the claimed constitutional violations. See Fuller, 2009 WL 2850695, at *4

(“When state remedies become ineffective or inadequate, the rationale behind exhaustion is

undercut and federal courts may take whatever action is required by the situation.”) (citing, e.g.,

28 U.S.C. § 2244(b)(1)(B)(ii)). Nor has he demonstrated circumstances that counsel in favor of

staying proceedings in this Court while he exhausts his remedies in state court.

        In sum, given that one of the principal purposes of the exhaustion doctrine is to “prevent

disruption of state judicial proceedings,” Rose, 455 U.S. at 518, Respondent’s Motion to Dismiss

is GRANTED and this case is DISMISSED without prejudice while Petitioner continues his

pursuit of post-conviction relief in the courts of the state.

        It is so ORDERED.


                                                ____________________________________
                                                WILLIAM L. CAMPBELL, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                   4

    Case 3:20-cv-00999 Document 22 Filed 04/28/21 Page 4 of 4 PageID #: 591
